

115 HR 4692 IH: To revise the boundaries of a John H. Chafee Coastal Barrier Resources System Unit in Topsail, North Carolina.
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4692IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Mr. Jones introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo revise the boundaries of a John H. Chafee Coastal Barrier Resources System Unit in Topsail,
			 North Carolina.
	
		1.Correction to map
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of the Interior shall make such corrections to the map described in subsection (b) as are necessary to exclude lots from Coastal Barrier Resources System Unit L06 in North Topsail Beach that were serviced by infrastructure (as described in section 4(g)(1)(B) of the Coastal Barrier Resources Act (16 U.S.C. 3503(g)(1)(B))) installed along North Carolina Highway 210 and New River Inlet Road as of the date of enactment of the Coastal Barrier Resources Act on October 18, 1982.
 (b)Map describedThe map referred to in subsection (a) is a map that— (1)is included in a set of maps as part of the John H. Chafee Coastal Barrier Resources System Digital Mapping Pilot Project entitled John H. Chafee Coastal Barrier Resources System, dated November 20, 2013; and
 (2)relates to unit L06 of the Coastal Barrier Resources System. 